Citation Nr: 0840173	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-07 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for a groin disability.  

2.  Entitlement to service connection for a right knee 
disability.  




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel








INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1982, and from February 2003 to June 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The veteran does not have a groin disability.  

2.  The veteran has disability of the collateral ligament of 
the right knee which is attributable to service.  


CONCLUSIONS OF LAW

1.  A groin disability was not incurred or aggravated in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  A disability of the collateral ligament of the right knee 
was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, 
VCAA letters dated in January and March 2005 were sent to the 
claimant and fully satisfied the duty to notify provisions.  
He was sent further notification in June 2008.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  

The VCAA letters told the claimant to provide any relevant 
evidence in the claimant's possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  ).  
In particular, the VCAA notifications: (1) informed the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  

The Federal Circuit stated that requiring an appellant to 
demonstrate prejudice as a result of any notice error is 
inconsistent with the purposes of both the VCAA and VA's 
uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examinations in April 2005.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in June 
2008.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that 
are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.   The veteran is not 
competent to make more than a simple diagnosis.  See 
Jandreau; see also Woehlaert.  The veteran may provide simple 
medical observations.  The veteran also is not competent to 
provide a complex medical opinion regarding the etiology of 
the claimed disabilities.  See Barr.  Thus, the veteran's lay 
assertions are not competent or sufficient.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  


Groin

The veteran pulled a muscle in his groin while performing 
running exercises in physical training.  He was told to avoid 
lifting for a week and was given medication.  However, the 
veteran apparently recovered as his separation examination is 
negative.  

In conjunction with his claim, the veteran was afforded a VA 
examination in April 2005.  His claims file was reviewed.  
Physical examination revealed that there was no swelling in 
the groin area.  There was tenderness in the left inguinal 
area.  The examiner indicated that the veteran had sustained 
a soft tissue injury and there was mild exacerbation of pain 
with physical activity.  However, no residual clinical 
diagnosis was provided.  

The veteran was scheduled for another VA examination, but he 
failed to report.  He has failed to provide any reason for 
not reporting to his examination.  38 C.F.R. § 3.655, states 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim 
or any other original claim, the claim shall be rated based 
on the evidence of record.  Therefore, since the veteran 
failed to report for his examination, the case will be 
decided based on the record as it stands.

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

For veterans, disability compensation derives from two 
statutes, sections 1110 and 1131 of title 38, United States 
Code.  Both provide for compensation, beginning with the 
following words; "For disability resulting from personal 
injury suffered or disease contracted in line of duty..."  
Thus, in order for a veteran to qualify for compensation 
under those statutes, the veteran must prove the existence of 
disability and that a disability has resulted from a disease 
or injury that occurred in the line of duty.  See Sanchez- 
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). Stated 
differently, a claim fails if there is an absence of 
disability or an absence of disease or injury.

Pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  See Sanchez-Benitez, supra.  

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  

In this case, the veteran injured his groin during service, 
but there were no residual clinical findings or diagnosis at 
separation  The VA examiner noted the inservice injury and 
complaints of pain, but the examiner also did not provide any 
current diagnosis.  

Accordingly, the Board finds that service connection is 
denied.  


Right Knee

The service medical records reflect that the veteran suffered 
trauma to his right knee during service.  It was noted that 
the veteran had right knee pain as well as limitation of 
motion.  

The veteran filed a claim for VA compensation following 
separation from service.  The veteran was afforded a VA 
examination in April 2005.  The claims file was reviewed.  
The examiner indicated that the veteran had arthritis.  The 
examiner indicated that the veteran had knee pain and 
arthritis which were related to service.  However, the x-rays 
were normal for the right knee.  

Two days later, the veteran was afforded another VA 
examination.  The claims file was reviewed.  Physical 
examination revealed limitation of motion on extension and 
flexion, with pain on lateral aspect of the right knee.  The 
diagnosis was pain at the lateral aspect of the right knee, 
likely due to the weakness or sprain of the lateral 
collateral ligament.  

The veteran's private examiner, T.B.G., M.D., indicated that 
the veteran was being treated for right knee pain which was 
more likely than not related to service.  

The veteran, as noted above, was scheduled for another VA 
examination, but did not report.  Therefore, the issue on 
appeal will be decided on the evidence of record.  

The RO denied this claim on the basis that there was no 
current diagnosis.  However, unlike the claimed groin 
disability, the veteran does not only have pain.  The veteran 
demonstrates objective clinical findings on VA examination.  
He has limitation of motion on both extension and flexion of 
the right knee.  The VA examiner indicated that this was 
likely due to the weakness or sprain of the lateral 
collateral ligament.  The VA and private medical evidence 
attributes right knee impairment, diagnosed as weakness or 
sprain of the lateral collateral ligament, to service.  

Since there is evidence of inservice injury, current 
disability, and a competent nexus between the inservice 
injury and current disability, service connection is 
warranted.  

Accordingly, service connection for disability of the 
collateral ligament of the right knee is granted.


ORDER

Service connection for a groin disability is denied.  

Service connection for disability of the collateral ligament 
of the right knee is granted.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


